DETAILED ACTION

Allowable Subject Matter
Claims 1, 17, 18, and 37-47 are allowed.
The following is an examiner’s statement of reasons for allowance: A reconfigurable fluidic manifold comprising: a block comprising a plurality of layers, a plunger chamber extending from one of the surfaces into the block, wherein the first end of the first fluidic channel is in fluidic communication with the plunger chamber to deliver a fluid to the plunger chamber and wherein the first end of the second fluidic channel 1s in fluidic communication with the plunger chamber to receive a fluid from the plunger chamber, in combination with all other imitations of independent claim 1, is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861